
	

114 HR 2535 IH: Supporting Emergency Responders Volunteer Efforts Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2535
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Hanna (for himself, Mr. Cartwright, Mr. King of New York, Mr. Meadows, Mr. Poliquin, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a $1,000 refundable credit for individuals who
			 are bona fide volunteer members of volunteer firefighting and emergency
			 medical service organizations.
	
	
 1.Short titleThis Act may be cited as the Supporting Emergency Responders Volunteer Efforts Act of 2015 or the SERVE Act of 2015. 2.Refundable credit for bona fide volunteer members of volunteer emergency response organizations (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by adding at the end the following new section:
				
					36C.Bona fide volunteer members of volunteer emergency response organizations
 (a)In generalIn the case of any individual who— (1)is a bona fide volunteer of a qualified volunteer emergency response organization, and
 (2)meets the requirements of subsection (b) for the taxable year, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to $1,000.(b)Service requirements (1)In generalAn individual meets the requirements of this subsection for any taxable year if such individual—
 (A)has served as a bona fide volunteer performing qualified services for the qualified volunteer emergency response organization for more than 6 months in such taxable year, and
 (B)has provided more than 40 hours of such services— (i)actively engaged in the prevention, control, or extinguishment of fires or response to emergency situations where life, property, or the environment is at risk, or
 (ii)stationed at the premises of the qualified volunteer emergency response organization in anticipation of being so actively engaged.
 (2)Qualified servicesFor purposes of this subsection— (A)In generalThe term qualified services means firefighting and prevention services, emergency medical services, and ambulance services.
 (B)Training and certification requirementsAn individual shall not be treated as performing qualified services unless such individual meets all applicable training and certification requirements of the qualified volunteer emergency response organization for which such services are performed.
 (c)DefinitionsFor purposes of this section— (1)Bona fide volunteerThe term bona fide volunteer has the meaning given such term by section 457(e)(11)(B)(i).
 (2)Qualified volunteer emergency response organizationThe term qualified volunteer emergency response organization has the meaning given such term by section 139B(c)(3).. (b)Conforming amendments (1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 36C. Bona fide volunteer members of volunteer emergency response organizations.
						.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
